DETAILED ACTION

In view of the appeal brief filed on 11/09/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0252999 A1 (Cooper) in view of US 2003/0175565 A1 (Noda) and further in view of US 2008/0160364 A1 (Tokoi).

    PNG
    media_image1.png
    299
    691
    media_image1.png
    Greyscale

Regarding claims 1 and 10, Cooper discloses a two stage reaction process, in which the first stage includes a fuel cell stack utilizing sulfur tolerant anodes (first SOFC comprising a first cathode, first anode, and a first solid electrolyte), while the second stage includes conventional fuel cells (second SOFC comprising a second cathode, second anode, and a second solid electrolyte) [0040], [0044]. The fuel gas flows first through the first stage SOFC, which oxidizes sulfur-containing species, including H2S to SO2 (first oxidation region), and the gas then exhausts from the first stage and flows downstream into the second stage (second SOFC including second oxidation region fluidly connected to a first products stream from the first SOFC) [0040]-[0042], while SO2 is removed (SO2 removal equipment in fluid communication with the first SOFC) [Fig 7]. Any suitable fuels can be used, such as natural gas including CH4 

    PNG
    media_image2.png
    622
    302
    media_image2.png
    Greyscale

Cooper does not teach a combustion circuit. Noda however teaches supplying offgas (second products stream) emitted from a second SOFC unit 4 to an offgas combustor 5, wherein the fuel remaining in the offgas is combusted by the offgas combustor 5 and circulated to two SOFC units 3 and 4 as exhaust gas, such that the exhaust gas heats up each SOFC unit 3 and 4 to maintain the units 3 and 4 at a preferable operating temperature [0068]. See Fig. 1. Therefore it would have been obvious to one of ordinary skill in the art to include in the fuel cell system of Cooper a combustion circuit including a combustor fluidly connected to a second products stream from the second SOFC and distributing heat generated in the combustor from combustion of at least the second product stream to the first SOFC to maintain the first SOFC at a first operating temperature and to the second SOFC to maintain the second SOFC at a second 
The combination of Cooper and Noda does not teach a circulating heat carrier. Tokoi however teaches that temperature can be made uniform in each cell and over all cells of a module, and as a result generation performance of the cells is improved [0065], by arranging a heat pipe 9 across a combustion chamber 12 and a generating chamber 10 [0039] that includes a plurality of solid oxide fuel cells 4 [0031], [0032], the heat pipe 9 transferring heat between the combustion chamber 12 and the generating chamber 10 [0026], wherein the heat pipe 9 contains therein an insert gas 16 and/or a working fluid 23 (circulating heat carrier physically separated yet in thermal connection with the combustor and cells) [0040], [0041]. See Fig. 1. Therefore it would have been obvious to one of ordinary skill in the art to include a circulating heat carrier physically separated yet in thermal connection with the combustor, the first SOFC, and the second SOFC, such that heat generated in the combustor is distributed to the first SOFC to maintain the first SOFC at the first operating temperature and distributed to the second SOFC to maintain the second SOFC at the second operating temperature, as in Tokoi, in the combustion circuit of the fuel cell system taught by the combination of Cooper and Noda, because it could improve generation performance of the cells by making temperature uniform in each cell and over both of the cells.
Regarding claim 2, Cooper further discloses that the first anode and the second anode are solid metal anodes [0041]-[0042].
Regarding claim 3, Cooper further discloses that the SO2 removal equipment is upstream of the second SOFC [Fig. 7]. The particular location of the SO2 removal equipment relative to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP 2144.04 VI. C.
Regarding claims 11 and 12, Cooper further discloses that the first solid electrolyte, the second solid electrolyte, or both comprise YSZ [0047].
Regarding claim 13, Cooper further discloses that the first cathode, the second cathode, or both comprise LSM [0046].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0252999 A1 (Cooper) in view of US 2003/0175565 A1 (Noda) and US 2008/0160364 A1 (Tokoi), as applied to claims 1-3 and 10-13 above, and further in view of US 2002/0174659 A1 (Viteri).
The combination of Cooper, Noda and Tokoi teaches that system of claim 1, as shown above, but does not teach an external fuel supply to the combustion circuit. Viteri however teaches injecting external fuel into combustor subsystems 450, 470, because it can reform to fuels to supply the fuel cell subsystem 460 and can heat the gas [0023]-[0025]. See Fig. 3. Therefore it would have been obvious to one of ordinary skill in the art to add an external fuel supply, as in Viteri, to the combustion circuit in the fuel cell system of the combination, because it would allow the composition and temperature of the combustion product stream to be adjusted.
Claims 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0252999 A1 (Cooper) in view of US 2003/0175565 A1 (Noda) and further in view of US 2008/0160364 A1 (Tokoi) and US 6309770 B1 (Nagayasu).
Regarding claims 15, 16 and 20, Cooper discloses a two stage reaction process, in which the first stage includes a fuel cell stack utilizing sulfur tolerant anodes (first SOFC comprising a 2S to SO2 (first oxidation region), and the gas then exhausts from the first stage and flows downstream into the second stage (second SOFC including second oxidation region fluidly connected to a first products stream from the first SOFC) [0040]-[0042], while SO2 is removed (SO2 removal equipment in fluid communication with the first SOFC) [Fig 7]. Any suitable fuels can be used, such as natural gas including CH4 [0052]-[0053]. Both stages produce electricity (one or more external electric circuits connected to the first SOFC and the second SOFC) [Fig. 7]. The fuel cells may operate at about 1173 K (about 900 °C) [0051].
Cooper does not teach a combustion circuit. Noda however teaches supplying offgas (second products stream) emitted from a second SOFC unit 4 to an offgas combustor 5, wherein the fuel remaining in the offgas is combusted by the offgas combustor 5 and circulated to two SOFC units 3 and 4 as exhaust gas, such that the exhaust gas heats up each SOFC unit 3 and 4 to maintain the units 3 and 4 at a preferable operating temperature [0068]. See Fig. 1. Therefore it would have been obvious to one of ordinary skill in the art to include in the fuel cell system of Cooper a combustion circuit including a combustor fluidly connected to a second products stream from the second SOFC and distributing heat generated in the combustor to the first SOFC and the second SOFC, as in Noda, because it would allow the exhaust gas to heat up each SOFC to maintain a preferable operating temperature.

The combination of Cooper and Noda does not teach feeding a combustion product stream from the combustor to the second SOFC. Nagayasu however teaches recirculating a part of the fuel exhaust gas which exits an anode outlet of fuel cell 3 through line 3d to the fuel cell anode inlet entrance 3c by feeding exhaust gases from a combustor 15 through line 3c into fuel cell 3 where power generation takes place [3:41-54], because the level of power generation and energy efficiency of the system is significantly improved by recovering and efficiently utilizing unreacted hydrogen and hydrocarbons in the exhaust gas [1:6-13,49-50, 6:5-9]. See Fig. 1. 
Regarding claim 19, Cooper further discloses that the first anode and the second anode are solid metal anodes [0041]-[0042].

Response to Arguments
Applicant’s arguments filed 11/09/2020 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727